UNITED STATES DISTRICT COURT
WESTERN DISTRICT OF NEW YORK


 ROSE M. KNOX,

              Plaintiff,

       v.                                              18-CV-541
                                                       DECISION & ORDER
 COMMISIONER OF SOCIAL SECURITY,

              Defendant.



      On May 13, 2019, the plaintiff, Rose M. Knox, brought this action under the

Social Security Act (“the Act”). She seeks review of the determination by the

Commissioner of Social Security (“Commissioner”) that she was not disabled. Docket

Item 1. On May 31, 2019, Knox moved for judgment on the pleadings, Docket Item 16;

on September 24, 2019, the Commissioner responded and cross-moved for judgment

on the pleadings, Docket Item 23; and on October 15, 2019, Knox replied, Docket Item

25.

      For the reasons that follow, this Court grants Knox’s motion in part and denies

the Commissioner’s cross-motion.


                                   BACKGROUND


I.    PROCEDURAL HISTORY

      On July 29, 2014, Knox applied for Supplemental Security Income. Docket Item

8 at 229-34. She claimed that she had been disabled since October 1, 2009, due to

depression, dysthymia, posttraumatic stress disorder (“PTSD”), anxiety, asthma,
pituitary adenoma, chronic back and leg pain, social anxiety, and panic attacks. Id. at

225, 245.

       On December 11, 2014, the Commissioner denied Knox’s application because

she was not disabled under the Act. Id. at 165-70. Knox requested a hearing before an

administrative law judge (“ALJ”), id. at 171-73, which was held on February 16, 2017, id.

at 111-45. The ALJ then issued a decision on March 22, 2017, confirming the finding

that Knox was not disabled. Id. at 14-24. Knox appealed the ALJ’s decision, but her

appeal was denied, and the decision then became final. Id. at 5-7.


II.    RELEVANT MEDICAL EVIDENCE

       The following summarizes the medical evidence most relevant to Knox’s claim.

Knox was examined by several different providers, but the opinions of Arvind Samant,

M.D.; Cynthia McPhaden, L.M.H.C.; John Schwab, D.O.; Gregory Fabiano, Ph.D.; and

C. Butensky are of most significance to the claim of disability here.


       A.     Niagara County Mental Health: Arvind Samant, M.D., and Cynthia
              McPhaden, L.M.H.C.

       In 2006, Knox spent five days in Niagara Falls Memorial Hospital with

“depression and suicidal thoughts.” Id. at 412, 416. Over the next decade, she

continued to receive treatment from mental health professionals at the Niagara County

Department of Mental Health, including Dr. Samant, a psychiatrist, and Ms. McPhaden,

a licensed therapist. Id. at 416.

       As of at least April 10, 2014, and through at least December 29, 2016, Knox

received psychiatric care from Dr. Samant once every three months. Dr. Samant

diagnosed dysthymia and PTSD and prescribed various antidepressants throughout the


                                             2
course of treatment. Id. at 335, 366, 458-59, 495-96, 513, 543, 561-62, 585-86, 608,

631. On ten separate occasions, Dr. Samant reported that Knox denied delusions,

hallucinations, mood swings, racing thoughts or suicidal ideations; was alert and

oriented; had intact cognitive functioning and memory; and had fair insight and

judgment. Id. at 335, 365, 458, 542, 561, 585, 607, 630; but see id. at 513 (Knox

admitting to “racing thoughts and mind wandering” in February and May 2016 but

reporting no other symptoms).

       In February 2014, Knox began care with Ms. McPhaden. See id. at 300-10.

Knox reported suicidal ideation in the prior month. Id. at 307-08. Ms. McPhaden

provided psychotherapy weekly from March 2014 through September 2014, and then

every other week from October 2014 through January 2017. See id. at 300-82, 452-88,

489-646. The primary goal of the psychotherapy was to address Knox’s “self isolat[ion]”

and “difficulties engaging in relationships.” See, e.g., id. at 326, 464; see also id. at

312, 480, and 490 (Ms. McPhaden opining that Knox was severely impaired in the

areas of “initiating relationships,” “assertiveness,” and forming friendships). Ms.

McPhaden did not identify any suicide risk during these psychotherapy sessions, see id.

at 328, 331, 334, 339, 343, 346, 351, 357, 361, 364, 369, 372, 375, 379, 382, 500, 539,

553, 574, 591, 611, 640, 644, but she did identify a moderate risk of self-harm in

January and March 2015, and again between September 2016 and January 2017, see

id. at 454, 465, 468, 471, 474, 477, 605, 625.


       B.     John Schwab, D.O.

       On November 11, 2014, Dr. Schwab, an internist, completed a consultative

internal medicine examination of Knox. See id. at 412-15. Dr. Schwab noted Knox’s


                                              3
history of dysthymia and diagnosed low back pain, asthma, hypothyroidism, pituitary

adenoma, PTSD, anxiety, panic attacks, carpal tunnel syndrome of the right hand, and

tobacco and substance abuse. Id. at 415. He opined that Knox was “mild[ly] restrict[ed]

in bending, lifting, and carrying [objects].” Id. at 415.


       C.     Gregory Fabiano, Ph.D.

       On November 11, 2014, Dr. Fabiano, a psychologist, completed a consultative

psychological examination of Knox. Id. at 416-20. Dr. Fabiano diagnosed major

depressive disorder (recurrent episodes), panic disorder, and possible PTSD, and he

recommended that Knox continue with her ongoing psychological and psychiatric

treatment. Id. at 420. He opined that Knox had no limitations in the areas of following

and understanding simple directions and instructions, performing both simple and

complex tasks independently, maintaining a regular schedule, learning new tasks, and

making appropriate decisions; but he found that she had “mild to moderate” limitations

in maintaining attention and concentration, relating adequately with others, and

appropriately dealing with stress. Id. at 419. Although these limitations “appear[ed]

consistent with psychiatric problems,” Dr. Fabiano found that those problems were not

“significant enough to interfere with [Knox’s] ability to function on a daily basis.” Id.


       D.     C. Butensky

       On December 10, 2014, C. Butensky, a state medical examiner whose

qualifications are not included in the record, reviewed Knox’s records and completed a

disability determination for the Social Security Administration. See id. at 152-64. C.

Butensky opined that Knox was not limited in the areas of understanding and memory;



                                              4
but was moderately limited in sustaining attention and concentration, interacting with

others, and adapting or managing herself. Id. at 160-61.


III.   THE ALJ’S DECISION

       In denying Knox’s application, the ALJ evaluated Knox’s claim under the Social

Security Administration’s five-step evaluation process for disability determinations. See

20 C.F.R § 416.920(a)(2). At the first step, the ALJ determines whether the claimant is

currently engaged in substantial gainful employment. § 416.920(a)(4)(i). If so, the

claimant is not disabled. Id. If not, the ALJ proceeds to step two. § 416.920(a)(4).

       At step two, the ALJ decides whether the claimant is suffering from any severe

impairments. § 416.920(a)(4)(i). If there are no severe impairments, the claimant is not

disabled. Id. If there are any severe impairments, the ALJ proceeds to step three.

§ 416.920(a)(4).

       At step three, the ALJ determines whether any severe impairment or combination

of impairments meets or equals an impairment listed in the regulations.

§ 416.920(a)(4)(iii). If the claimant’s severe impairment or combination of impairments

meets or equals one listed in the regulations, the claimant is disabled. Id. But if the ALJ

finds that no severe impairment or combination of impairments meets or equals any in

the regulations, the ALJ proceeds to step four. § 416.920(a)(4).

       As part of step four, the ALJ first determines the claimant’s residual functional

capacity (“RFC”). See §§ 416.920(a)(4)(iv); 416.920(d)-(e). The RFC is a holistic

assessment of the claimant—addressing both severe and non-severe medical

impairments—that evaluates whether the claimant can perform past relevant work or

other work in the national economy. See § 416.945


                                             5
       After determining the claimant’s RFC, the ALJ completes step four.

§ 416.920(e). If the claimant can perform past relevant work, he or she is not disabled

and the analysis ends. § 416.920(f). But if the claimant cannot, the ALJ proceeds to

step five. §§ 416.920(a)(4)(iv); 416.920(f).

       In the fifth and final step, the Commissioner must present evidence showing that

the claimant is not disabled because the claimant is physically and mentally capable of

adjusting to an alternative job. See Bowen v. Yuckert, 482 U.S. 137, 146 n.5 (1987);

20 C.F.R. § 416.920(a)(4)(v), (g). More specifically, the Commissioner bears the

burden of proving that the claimant “retains a residual functional capacity to perform

alternative substantial gainful work which exists in the national economy.” Rosa v.

Callahan, 168 F.3d 72, 77 (2d Cir. 1999).

       In this case, the ALJ found at step one that Knox had not engaged in substantial

gainful activity since the date she filed her application for disability benefits. Docket

Item 8 at 16. At step two, the ALJ found that Knox had “the following severe

impairments: PTSD, dysthymia, and sciatica.” Id. The ALJ found that Knox’s anxiety

was not a medically determinable impairment and that her pituitary adenoma and

asthma, though sufficiently limiting to qualify as medical impairments, were nonetheless

“non-severe.” Id.

       At step three, the ALJ determined that Knox did “not have an impairment or

combination of impairments that meets or medically equals the severity of one of the

listed impairments in 20 CFR Part 404, Subpart P, Appendix 1.” Id. at 17. More

specifically, the ALJ found that Knox’s sciatica did not meet Listing 1.04 (disorders of

the spine). The ALJ also found that Knox’s mental impairments did not meet Listing



                                               6
12.04 (depressive, bipolar, and related disorders) or Listing 12.15 (trauma- and

stressor-related disorders) because Knox did not have at least two marked limitations or

one extreme limitation in the areas of understanding, remembering, or applying

information; interacting with others; concentrating, persisting, or maintaining pace; or

adapting or managing herself. Id. at 17-18.

       The ALJ then found that Knox had the following RFC:

       [Knox can] perform light work 1 . . . except she can only occasionally interact
       with supervisors, rarely (meaning less than occasionally but not never) with
       coworkers, and never with the public and is limited to unskilled (simple,
       routine tasks not at a production rate pace) and simple work-related
       decisions when dealing with change in the work setting.

Id. at 18. The ALJ explained that although “[Knox]’s medically determinable

impairments could reasonably be expected to cause [her] alleged symptoms[,] . . .

[Knox]’s statements concerning the intensity, persistence and limiting effects of [those]

symptoms [were] not entirely consistent with the medical evidence and other evidence

in the record.” Id. at 19. In reaching this determination, the ALJ accorded “great

weight” to the opinion of the consulting physician, Dr. Schwab; “partial weight” to the

opinion of the consulting psychologist, Dr. Fabiano; and “some weight” to the opinion of

the non-examining consultant, C. Butensky. Id. at 21-22.

       At step four, the ALJ found that Knox had no past relevant work. Id. at 22. And

at step five, the ALJ found that “[c]onsidering [Knox’s] age, education, work experience,

and [RFC], there [were] jobs that exist[ed] in significant numbers in the national


       1  “Light work involves lifting no more than 20 pounds at a time with frequent lifting
or carrying of objects weighing up to 10 pounds. Even though the weight lifted may be
very little, a job is in this category when it requires a good deal of walking or standing, or
when it involves sitting most of the time with some pushing and pulling of arm or leg
controls.” 20 C.F.R. § 416.967(b).

                                              7
economy that [Knox] could perform.” Id. at 23. Specifically, the ALJ credited the

testimony of a vocational expert that Knox could find work as a garment folder,

garnisher, or warehouse support worker. Id.


                                STANDARD OF REVIEW


       “The scope of review of a disability determination . . . involves two levels of

inquiry.” Johnson v. Bowen, 817 F.2d 983, 985 (2d Cir. 1987). The court “must first

decide whether [the Commissioner] applied the correct legal principles in making the

determination.” Id. This includes ensuring “that the claimant has had a full hearing

under the . . . regulations and in accordance with the beneficent purposes of the Social

Security Act.” Moran v. Astrue, 569 F.3d 108, 112 (2d Cir. 2009) (quoting Cruz v.

Sullivan, 912 F.2d 8, 11 (2d Cir. 1990)). Then, the court “decide[s] whether the

determination is supported by ‘substantial evidence.’” Johnson, 817 F.2d at 985

(quoting 42 U.S.C. § 405(g)). “Substantial evidence” means “more than a mere scintilla.

It means such relevant evidence as a reasonable mind might accept as adequate to

support a conclusion.” Richardson v. Perales, 402 U.S. 389, 401 (1971) (quoting

Consol. Edison Co. v. NLRB, 305 U.S. 197, 229 (1938)). “Where there is a reasonable

basis for doubt whether the ALJ applied correct legal principles, application of the

substantial evidence standard to uphold a finding of no disability creates an

unacceptable risk that a claimant will be deprived of the right to have her disability

determination made according to correct legal principles.” Johnson, 817 F.2d at 986.




                                             8
                                      DISCUSSION


I.     ALLEGATIONS

       Knox argues that the ALJ erred in three ways in determining her mental RFC.

Docket Item 16-1 at 12-21. First, Knox argues that the ALJ did not fulfill her affirmative

obligation to fill a gap in the administrative record. Id. at 21. Second, she argues that

the ALJ’s mental RFC determination is internally inconsistent. Id. at 12-16. Finally, she

argues that the ALJ improperly substituted her own lay judgment for that of medical

professionals. Id. at 16-21. Knox argues that in light of these errors, the ALJ’s finding is

not supported by substantial evidence and thus warrants remand for proper

consideration of her mental RFC. Id. at 12-21. The Court agrees with the first

argument and accordingly remands the matter to the Commissioner for further record

development and reconsideration of Knox’s mental RFC in light of the expanded record.


II.    ANALYSIS

       A.     Duty to Develop the Record

       Knox argues that the ALJ erred procedurally in determining her mental RFC

without first filling material gaps in the record. Docket Item 16-1 at 21. This Court

agrees.

       “Because a hearing on disability benefits is a non-adversarial proceeding, the

ALJ generally has an affirmative obligation to develop the administrative record.” Perez

v. Chater, 77 F.3d 41, 47 (2d Cir. 1996) (citing Echevarria v. Sec’y of Health & Human

Servs., 686 F.2d 751, 755 (2d Cir. 1982)); see also Pratts v. Chater, 94 F.3d 34, 37 (2d

Cir. 1996) (same); 42 U.S.C. § 423(d)(5)(B) (requiring that the Commissioner, before

rendering any eligibility determination, “make every reasonable effort to obtain from the

                                             9
individual’s treating physician (or other treating health care provider) all medical

evidence, including diagnostic tests, necessary in order to properly make such

determination”). Thus, “where there are deficiencies in the record, an ALJ is under an

affirmative obligation to develop a claimant’s medical history ‘even when the claimant is

represented by counsel or . . . by a paralegal.’” Rosa v. Callahan, 168 F.3d 72, 79 (2d

Cir. 1999) (quoting Perez, 77 F.3d at 47)). On the other hand, “where there are no

obvious gaps in the administrative record, and where the ALJ already possesses a

‘complete medical history,’ the ALJ is under no obligation to seek additional information

in advance of rejecting a benefits claim.” Rosa, 168 F.3d at 79 n.5 (quoting Perez, 77

F.3d at 48)). The Social Security Administration’s own regulations reflect this duty,

stating that “[b]efore [the Commissioner] make[s] a determination that [a claimant is] not

disabled, [the Commissioner] will develop [the claimant’s] complete medical history . . .

[and] will make every reasonable effort to help [the claimant] get medical reports from

[her] own medical sources when [she] give[s] [the Commissioner] permission to request

the reports.” 20 C.F.R. § 404.1512(d)(1).

       The regulations further explain that when a claimant is receiving or has received

ongoing treatment from a qualified medical professional, the Commissioner “will request

a medical source statement [from the claimant’s treating physician] about what [the

claimant] can still do despite [her] impairment(s).” Tankisi v. Comm’r of Soc. Sec., 521

Fed. App’x 29, 33 (2d Cir. 2013) (summary order) (quoting former 20 C.F.R.

§ 416.913(b)(6) 2) (additional citation omitted). That is so because the opinions of



       2This section was amended, effective on March 27, 2017. Revisions to the
Rules Regarding the Evaluation of Medical Evidence, 82 Fed. Reg. 5844-01, 5844,
5875 (Jan. 18, 2017). Because Knox applied for disability benefits on July 29, 2014—
                                             10
treating sources—physicians, psychologists, optometrists, podiatrists, and qualified

speech-language pathologists who have “ongoing treatment relationship[s]” with

claimants and therefore are most able to “provide . . . detailed, longitudinal picture[s] of

[claimants’] medical impairments”—are entitled to controlling weight so long as they are

“well-supported [sic] by medically acceptable clinical and laboratory diagnostic

techniques and [are] not inconsistent with the other substantial evidence in [the

claimant’s] case record.” 3 See 20 C.F.R. §§ 416.913(a) (2015), 416.927(c)(2) (2015);

see also Genier v. Astrue, 298 Fed. App’x 105, 108 (2d Cir. 2008) (summary order).

       The Second Circuit has observed that the “plain text” of section 416.913(b)(6)

“does not appear to be conditional or hortatory: it states that the Commissioner ‘will

request a medical source statement’ containing an opinion regarding the claimant’s

residual capacity. The regulation thus seems to impose on the ALJ a duty to solicit

such medical opinions.” Tankisi, 521 Fed. App’x at 33 (emphasis in original) (quoting

former 20 C.F.R. § 416.913(b)(6)) (additional citation omitted). Although “remand is not

always required when an ALJ fails in his duty to request [medical source] opinions [from

treating sources], particularly where . . . the record contains sufficient evidence from

which an ALJ can assess the [claimant’s] residual functional capacity,” remand is


that is, before the date the changes became effective—her claim is governed by the
prior regulation. See id. at 5844-46.
       3 Indeed, an ALJ may not give a treating source’s opinion anything less than
controlling weight unless she first “explicitly consider[s], inter alia: (1) the frequency,
length, nature, and extent of treatment; (2) the amount of medical evidence supporting
the opinion; (3) the consistency of the opinion with the remaining medical evidence;
and[ ] (4) whether the physician is a specialist.” Greek v. Colvin, 802 F.3d 370, 375 (2d
Cir. 2015) (quotations and alterations omitted). “An ALJ’s failure to ‘explicitly’ apply
[these] factors [before] assigning [less-than-controlling] weight” to a treating source
opinion “is a procedural error.” Estrella v. Berryhill, 925 F.3d 90, 96 (2d Cir. 2019)
(quoting Selian v. Astrue, 708 F.3d 409, 418 (2d Cir. 2013) (per curiam)).

                                             11
appropriate where the records are not otherwise complete. See Tankisi, 521 Fed. App’x

at 34. That is the case here.

       In determining that Knox had the mental RFC to “occasionally interact with

supervisors, rarely (meaning less than occasionally but not never) with coworkers, and

never with the public,” Docket Item 8 at 18, the ALJ accorded “partial weight” to the

opinion of the consulting psychologist, Dr. Fabiano, that Knox had mild to moderate

limitations in maintaining attention and concentration, relating adequately with others,

and appropriately dealing with stress. Id. at 419. But the ALJ did not rely upon the

opinion of Dr. Samant, Knox’s treating psychiatrist. See id. at 17-22 (citing specific

clinical data points reported by Dr. Samant but never citing any opinion evidence). She

only once cites an opinion offered by Ms. McPhaden, Knox’s treating psychotherapist,

and then only to give “some weight” to Ms. McPhaden’s rating of Knox on the Global

Assessment of Functioning scale. See id. at 22 (citing id. at 374, 451, 552). In that

regard, the ALJ asserted that although Ms. McPhaden’s rating “indicat[ed] that [Knox’s]

mental conditions cause[d] moderate symptoms and impairment in functioning,” it

“lacked longitudinal probative value” because it was only “a snapshot of functioning at

the time of the examination.” Id. at 22.

       The ALJ’s mental RFC determination was erroneous in a number of respects.

First, the ALJ’s analysis violated the Commissioner’s own regulations, which “impose on

the ALJ a duty to solicit” a medical source statement from a claimant’s treating

physician. See Tankisi, 521 Fed. App'x at 33 (citing former 20 C.F.R. § 416.913(b)(6)).

The ALJ thus should have requested a medical source statement from Dr. Samant and,




                                            12
possibly, Ms. McPhaden 4. And because the ALJ’s determination that Knox could

“occasionally interact with supervisors, rarely (meaning less than occasionally but not

never) with coworkers, and never with the public,” Docket Item 8 at 18, likely constituted

an implicit rejection of Ms. McPhaden’s opinion that Knox was severely limited in the

areas of “initiating relationships,” “assertiveness,” and forming friendships, see, e.g., id.

at 312, this Court finds no assurance that the ALJ’s error was harmless.

       What is more, it was illogical for the ALJ to discount Ms. McPhaden’s opinion as

a “snapshot” while also finding the opinions of Dr. Fabiano, who examined Knox only

once, and C. Butensky, who never examined her, at least somewhat probative of Knox’s

mental functioning. That is particularly so here given that Ms. McPhaden’s “snapshot”

was consistent over the course of three years 5 and corroborated by Dr. Samant 6.

Indeed, the Second Circuit has “cautioned that ALJs should not rely heavily on the

findings of consultative physicians after a single examination,” a “concern [that] is even


       4Although therapists are “other source[s],” see 20 C.F.R. § 416.913(d)(1) (2015),
whose opinions cannot not “establish the existence of a medically determinable
impairment,” an opinion from such a source “may outweigh the opinion of an
‘acceptable medical source[ ]’ . . . [if, f]or example, . . . [the source] has seen the
individual more often . . . and has provided better supporting evidence and a better
explanation for his or her opinion,” see Titles II and XVI: Considering Opinions and
Other Evidence from Sources Who Are Not “Acceptable Medical Sources” in Disability
Claims, 71 Fed. Reg. 45,593, 45,596 (Aug. 9, 2006). Because Ms. McPhaden treated
Knox weekly-to-biweekly for nearly two years, an ALJ could reasonably find that her
opinion deserves significant weight.
       5See id. at 302, 325, 328, 341, 359, 361, 367, 374, 377, 380, 452-508, 518, 522,
526, 531, 536, 548, 552, 555, 566, 571, 575, 580, 589, 593, 599, 604, 608, 609, 614,
617, 620, 623, 627, 634, 638, 642, (Ms. McPhaden rating Knox’s GAF at 57 after every
psychotherapy session from February 2014 to January 2016 but providing no GAF
beginning in April 2016).
       6See id. at 336, 366, 452-508, 513, 543, 562, 586, 631 (Dr. Samant rating
Knox’s GAF at 57 after every evaluation from April 2014 through February 2016 but
providing no GAF beginning in April 2016).

                                             13
more pronounced in the context of mental illness where . . . a one-time snapshot of a

claimant’s status may not be indicative of her longitudinal mental health.” Estrella v.

Berryhill, 925 F.3d 90, 98 (2d Cir. 2019) (first quoting Selian v. Astrue, 708 F.3d 409,

419 (2d Cir. 2013) (per curiam)); see also id. at 97 (explaining that because “[c]ycles of

improvement and debilitating symptoms [of mental illness] are a common occurrence,

. . . it is error for an ALJ to pick out a few isolated instances of improvement over a

period of months or years and to treat them as a basis for concluding a claimant is [not

disabled]” (second alteration in original) (quoting Garrison v. Colvin, 759 F.3d 995, 1017

(9th Cir. 2014)).

       In short, because there was an “obvious gap[ ] in the administrative record” as it

related to Knox’s mental functioning, the ALJ was obligated make a reasonable effort to

fill that gap before rejecting Knox’s application for disability benefits—specifically, by

requesting a medical source statement from Knox’s treating psychiatrist. See Rosa,

168 F.3d at 79 n.5 (quoting Perez, 77 F.3d at 48)). Because she did not do so, the

Court remands the matter so that the ALJ may develop the record and then re-evaluate

Knox’s application in light of the expanded record.

       In light of this result, the Court will not reach the remaining arguments raised by

Knox. See Watkins v. Barnhart, 350 F.3d 1297, 1299 (10th Cir. 2003) (“We will not

reach the remaining issues raised by [the claimant] because they may be affected by

the ALJ’s treatment of this case on remand.”); see also Bonet ex rel. T.B. v. Colvin, No.

1:13-CV-924, 2015 WL 729707, at *7 (N.D.N.Y. Feb. 18, 2015) (“Given the need to

apply the proper legal standard, the Court will decline at this time to consider whether

substantial evidence exists to support the findings the ALJ made.”). But on remand, the



                                             14
ALJ should consider both Knox’s limitations in the specific functional domains as well as

the impact of Knox’s response to stress on her ability to work. See Stadler v. Barnhart,

464 F.Supp.2d 183, 189 (W.D.N.Y. 2006) (citing SSR 85-15, 1985 WL 56857 (Jan. 1,

1985); Welch v. Chater, 923 F. Supp. 17, 21 (W.D.N.Y. 1996)) (“Because stress is

‘highly individualized,’” the ALJ must “make specific findings about the nature of [the

claimant’s] stress, the circumstances that trigger it, and how those factors affect [her]

ability to work.”). She also should ensure that any specific RFC limitations, such as the

amount of time that Knox can interact with supervisors, coworkers, and the public, are

based on specific medical evidence in the record, not her “own surmise.” See Cosnyka

v. Colvin, 576 Fed. App’x 43, 46 (2d Cir. 2014) (summary order).




                                            15
                                     CONCLUSION


         For the reasons stated above, the Commissioner's motion for judgment on the

pleadings, Docket Item 23, is DENIED, and Knox’s motion for judgment on the

pleadings, Docket Item 16, is GRANTED in part and DENIED in part. The decision of

the Commissioner is VACATED, and the matter is REMANDED for further

administrative proceedings consistent with this decision.



         SO ORDERED.

Dated:         December 9, 2019
               Buffalo, New York



                                             /s/ Lawrence J. Vilardo
                                            LAWRENCE J. VILARDO
                                            UNITED STATES DISTRICT JUDGE




                                           16
